       Case 2:17-cv-14158-BAF-DRG ECF No. 90 filed 06/21/19      PageID.1615   Page 1 of 2




                              UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

        RANDY CLEARY,

                        Plaintiff,
                                                    Case No. 2:17-CV-14158-BAF-DRG
        -vs-
                                                    Hon. Bernard A. Friedman
                                                    Magistrate Judge: David R. Grand
        CORELOGIC RENTAL PROPERTY
        SOLUTIONS, LLC,

                  Defendant.
        ___________________________________/

           ORDER REGARDING PLAINTIFF’S MOTIONS TO TEMPORARILY
          SEAL DOCUMENTS [ECF NOS. 62 & 71] AND DEFENDANT’S NOTICE
          OF NON-OPPOSITION TO PLANTIFF’S MOTIONS TO SEAL [ECF NO.
                                     79]

                   By stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff’s

        Motion to Permit Temporary Filing Under Seal [ECF No. 62] and Plaintiff’s Motion

        to Permit Temporary Filing Under Seal [ECF No. 71] are GRANTED, and that

        Defendant’s Notice of Non-Opposition to Plaintiff’s Motions to File Under Seal

        (subject to specific qualifications) [ECF No. 79] is WITHDRAWN.

                   IT IS SO ORDERED.

          Dated: June 21, 2019                    s/David R. Grand

          Ann Arbor, Michigan                     DAVID R. GRAND

                                                  United States Magistrate Judge




4841-6771-4971.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 90 filed 06/21/19          PageID.1616    Page 2 of 2




                                     CERTIFICATE OF SERVICE

                   The undersigned certifies that on June 21, 2019, the foregoing document was

        served upon counsel of record via the Court’s ECF System to their respective email

        disclosed on the Notice of Electronic Filing.

                                                      /s/ Jeffrey S. Kopp
                                                      Jeffrey S. Kopp (P59485)




4841-6771-4971.1
